DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art alone and in combination does not teach the combination of “a jet structure, configured to spray a gas along a determined direction to cause the gas to collide with the liquid droplets to form atomized particles” and “a portion of the atomization body that forms the atomization channel is made of a semiconductor crystal material; and an electrode pulse system, configured to apply a pulse voltage to the semiconductor crystal material to cause the semiconductor crystal material to generate an electrorestrictive effect…” in combination with the rest of the claimed limitations.
Izumi et al., US Pat No 7,524,771 B2, Sato et al., US Pat No 6,901,938 B2, and Okuda et al., US Pub No 2002/0035762 A1, all disclose atomizing systems for cleaning or processing substrates including a gas jet, however lack the other features mentioned above.
Fujiwara et al., WO 2009/096346 A1 and Newcombe et al., WO 9422592 A1, both show atomization devices including semiconductor crystal material, and Newcombe specifically shows a portion of the atomization channel itself made from semiconductor crystal material, however both lack a gas jet as described above.
Denton, US Pat No 3,866,831, and Boucher, US Pat No 3,561,444, both show an atomizing system including a gas jet as well as semiconductor crystal material but do not show a portion of the atomization body that forms the atomization channel is made from the semiconductor crystal material.
These references do not provide for any obvious combination over the claimed invention as the reconstruction required to either add a gas jet or to modify the atomization channel to utilize a semiconductor crystal material which is then subjected to a pulse voltage is not provided for in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752